
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.52

--------------------------------------------------------------------------------

GRAPHIC [g102847.jpg]

Employment Agreement for David R. Carlucci

As amended and restated December 3, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


IMS HEALTH, INC.


--------------------------------------------------------------------------------

Employment Agreement for David R. Carlucci

As amended and restated December 3, 2002

--------------------------------------------------------------------------------

 
  Page

--------------------------------------------------------------------------------

1. Employment   1 2. Term   1 3. Offices and Duties   1   (a) Generally   1  
(b) Place of Employment   2 4. Salary and Annual Incentive Compensation.   2  
(a) Base Salary   2   (b) Annual Incentive Compensation   2 5. Long-Term
Compensation, Including Restricted Stock, Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement   2   (a) Executive Compensation Plans  
2   (b) Employee and Executive Benefit Plans   3   (c) Acceleration of Awards
Upon a Change in Control   4   (d) Deferral of Compensation   4   (e)
Reimbursement of Expenses   4   (f) Company Registration Obligations   4 6.
Termination Due to Retirement, Death, or Disability   5   (a) Retirement   5  
(b) Death   5   (c) Disability   6   (d) Other Terms of Payment Following
Retirement, Death, or Disability   7 7. Termination of Employment For Reasons
Other Than Retirement, Death, or Disability   7   (a) Termination by the Company
for Cause   7   (b) Termination by Executive Other Than For Good Reason   7  
(c) Termination by the Company Without Cause Prior to a Change in Control   8  
(d) Termination by Executive for Good Reason Prior to a Change in Control   10  
(e) Termination by the Company Without Cause After a Change in Control   11  
(f) Termination by Executive for Good Reason After a Change in Control   13  
(g) Other Terms Relating to Certain Terminations of Employment   15 8.
Definitions Relating to Termination Events   15   (a) "Cause"   15   (b) "Change
in Control"   16   (c) "Compensation Accrued at Termination"   16   (d)
"Disability"   17   (e) "Good Reason"   17   (f) "Potential Change in Control"  
18 9. Rabbi Trust Obligation Upon Potential Change in Control; Excise
Tax-Related Provisions   18   (a) Rabbi Trust Funded Upon Potential Change in
Control   18   (b) Gross-up If Excise Tax Would Apply   18 10. Non-Competition
and Non-Disclosure; Executive Cooperation; Non-Disparagement   20


ii

--------------------------------------------------------------------------------

  (a) Non-Competition   20   (b) Non-Disclosure; Ownership of Work   21   (c)
Cooperation With Regard to Litigation   21   (d) Non-Disparagement   21   (e)
Release of Employment Claims   21   (f) Forfeiture of Outstanding Options   21  
(g) Survival   22 11. Governing Law; Disputes; Arbitration   22   (a) Governing
Law   22   (b) Reimbursement of Expenses in Enforcing Rights   22   (c)
Arbitration   22   (d) Interest on Unpaid Amounts   23 12. Miscellaneous   23  
(a) Integration   23   (b) Successors; Transferability   23   (c) Beneficiaries
  24   (d) Notices   24   (e) Reformation   24   (f) Headings   24   (g) No
General Waivers   24   (h) No Obligation To Mitigate   24   (i) Offsets;
Withholding   24   (j) Successors and Assigns   25   (k) Counterparts   25   (l)
Due Authority and Execution   25   (m) Representations of Executive   25 13.
Indemnification   25

iii

--------------------------------------------------------------------------------


IMS HEALTH, INCORPORATED

Employment Agreement for David R. Carlucci

As amended and restated December 3, 2002


        THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH, INCORPORATED, a
Delaware corporation (the "Company"), and David R. Carlucci ("Executive") shall
become effective as of October 7, 2002 (the "Effective Date").

W I T N E S S E T H

        WHEREAS, the Company desires to employ Executive as President and Chief
Operating Officer of the Company, and Executive desires to accept such
employment on the terms and conditions herein set forth.

        NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

1.Employment.

        The Company hereby agrees to employ Executive as its President and Chief
Operating Officer, and Executive hereby agrees to accept such employment and
serve in such capacities, during the Term as defined in Section 2 (subject to
Section 7(c) and 7(e)) and upon the terms and conditions set forth in this
Employment Agreement (the "Agreement").

2.Term.

        The term of employment of Executive under this Agreement (the "Term")
shall be the period commencing on the Effective Date and ending on December 31,
2005 and any period of extension thereof in accordance with this Section 2,
except that the Term will end at a date, prior to the end of such period or
extension thereof, specified in Section 6 or 7 in the event of termination of
Executive's employment. The Term, if not previously ended, shall be extended
automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2005 (extending the Term to
December 31, 2006) and on each succeeding December 31 thereafter, unless either
party shall have served written notice in accordance with Section 12(d) upon the
other party on or within 90 days before the December 31 extension date electing
not to extend the Term further as of that December 31 extension date, in which
case employment shall terminate on that December 31 and the Term shall end at
that date, subject to earlier termination of employment and earlier termination
of the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of 180
days prior to the December 31 on which the Term will terminate as a result of
notice given by Executive hereunder, the Term shall be extended automatically at
that December 31 by an additional period such that the Term will extend until
the 180th day following such Potential Change in Control.

3.Offices and Duties.

        The provisions of this Section 3 will apply during the Term, except as
otherwise provided in Section 7(c) and 7(e):

        (a)  Generally.    Executive shall serve as the President and Chief
Operating Officer of the Company. In any and all such capacities, Executive
shall report only to the Chairman and Chief Executive Officer of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the president and chief operating officer of a publicly
held corporation of the size, type, and nature of the Company as they may exist
from time to time and consistent with such position and status. A job
description is attached as Appendix A. Executive shall devote his full business
time and attention, and his best efforts, abilities, experience, and talent, to
the positions of President and Chief Operating Officer and for the businesses of
the Company without commitment to other business endeavors, except that
Executive (i) may make personal investments which are not in conflict with his
duties to the Company and manage personal and family financial and legal
affairs, (ii)

--------------------------------------------------------------------------------


undertake public speaking engagements, and (iii) serve as a director of (or
similar position with) any other business or an educational, charitable,
community, civic, religious, or similar type of organization, with the approval
of the Board of Directors of the Company (the "Board"), so long as such
activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive's employment or service to the Company or otherwise
materially inhibit the performance of Executive's duties under this Agreement or
impair the business of the Company or its subsidiaries.

        (b)  Place of Employment.    Executive's principal place of employment
shall be at the Company's principal executive offices in Fairfield, Connecticut.

4.Salary and Annual Incentive Compensation.

        As partial compensation for the services to be rendered hereunder by
Executive, the Company agrees to pay to Executive during the Term the
compensation set forth in this Section 4.

        (a)  Base Salary.    The Company will pay to Executive during the Term a
base salary the annual rate of which in 2002 and 2003 shall be $550,000, payable
commencing at the beginning of the Term in accordance with the Company's usual
payroll practices with respect to senior executives (except to the extent
deferred under Section 5(d)). Executive's annual base salary shall be reviewed
by the Compensation and Benefits Committee of the Board (the "Committee") as of
January 1 of each year of the Term, beginning in 2004, and may be increased
above, but may not be reduced below, the then-current rate of such base salary.
For purposes of this Agreement, "Base Salary" means Executive's then-current
base salary.

        (b)  Annual Incentive Compensation.    The Company will pay to Executive
during the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Company; provided, however, that the
annual target incentive opportunity shall be not less than $550,000 for
achievement of target level performance, with the nature of the performance and
the levels of performance triggering payments of such annual target incentive
compensation for each year to be established after consultation with Executive
and communicated to Executive during the first quarter of such year by the
Committee provided that Executive shall receive annual incentive payments for
2002 and for 2003, attributable to the part of 2003 through the anniversary of
the Effective Date, which, in the aggregate, are not less than $550,000 (with a
matching award of Restricted Stock Units ("PERS") under the Performance-Based
Restricted Stock Program). In addition, the Committee (or the Board) may
determine, in its discretion, to increase Executive's annual target incentive
opportunity or provide an additional annual incentive opportunity, in excess of
the annual target incentive opportunity, payable for performance in excess of or
in addition to the performance required for payment of the annual target
incentive amount. Any annual incentive compensation payable to Executive shall
be paid in accordance with the Company's usual practices with respect to payment
of incentive compensation to senior executives (except to the extent deferred
under Section 5(d)).

5.Long-Term Compensation, Including Restricted Stock, Stock Options, Benefits,
Deferred Compensation, and Expense Reimbursement.

        (a)  Executive Compensation Plans.    Executive shall be entitled during
the Term to participate, without discrimination or duplication, in all executive
compensation plans and programs intended for general participation by senior
executives of the Company, as presently in effect or as they may be modified or
added to by the Company from time to time, subject to the eligibility and other
requirements of such plans and programs; provided that for purposes of
eligibility and benefit participation levels under any such programs hereafter
adopted that are not tax-qualified or otherwise subject to nondiscrimination
requirements under the Internal Revenue Code of 1986, as amended, Executive
shall be given full service credit for service with IBM Corporation ("Past
Service Credit")

2

--------------------------------------------------------------------------------


and, with respect to existing programs, Executive will be entitled to Past
Service Credit as provided in Section 5(b).

        In furtherance of and not in limitation of the foregoing:

(i)The Company shall grant Executive as of the Effective Date 100,000 Restricted
Stock Units ("RSUs") pursuant to and subject to the terms of the Company's
Amended and Restated 1998 Stock Incentive Plan ("1998 Plan") (the "Initial RSU
Grant"). The Initial RSU Grant shall vest as to one-half of the RSUs on each of
the first two anniversaries of the Effective Date (subject to accelerated
vesting in accordance with other provisions of this Agreement).

(ii)The Company shall grant to Executive stock options (the "Initial Options")
to acquire 250,000 common shares of the Company, par value $.01 per share (the
"Company Common Stock"). The Initial Options shall be granted as of the
Effective Date under the 1998 Plan, shall have an exercise price per share equal
to the Fair Market Value (as defined in the 1998 Plan) of the Company Common
Stock on the date of grant, shall vest and become fully exercisable as to
one-third of the underlying shares on each of the first three anniversaries of
the Effective Date (subject to accelerated vesting in accordance with other
provisions of this Agreement) and shall provide for an exercise period equal to
(x) the remaining option term of ten years from date of grant for so long as
Executive remains employed, (y) upon Executive's termination of employment
without Cause or for Good Reason, the shorter of the remaining option term or
three years from date of termination, and (z), upon other terminations of
Executive's employment, in accordance with the terms of this Agreement and
otherwise in accordance with the customary terms of options under the 1998 Plan.

        (b)  Employee and Executive Benefit Plans.    Executive shall be
entitled during the Term to participate, without discrimination or duplication,
in all employee and executive benefit plans and programs of the Company, as
presently in effect or as they may be modified or added to by the Company from
time to time, to the extent such plans are available to other senior executives
or employees of the Company, subject to the eligibility and other requirements
of such plans and programs, including without limitation plans providing
pensions, supplemental pensions, supplemental and other retirement benefits,
medical insurance, life insurance, disability insurance, and accidental death or
dismemberment insurance, as well as savings, profit-sharing, and stock ownership
plans, provided that such benefit plans and programs, in the aggregate, shall
provide Executive with benefits and compensation substantially no less favorable
than those provided by the Company to Executive under such plans and programs as
in effect on the Effective Date. Additionally, Executive shall be eligible to
participate in and receive benefits under the Company's Employee Protection
Plan.

        In furtherance of and not in limitation of the foregoing, during the
Term:

(i)Executive will participate as President and Chief Operating Officer in all
executive and employee vacation and time-off programs; provided that Executive
shall be entitled to a minimum of 25 vacation days annually; and

(ii)Executive will be entitled to retirement benefits substantially in
accordance with the IMS Health Incorporated Supplemental Executive Retirement
Plan (the "SERP"), as in effect on the Effective Date; provided, however, that,
the provisions of the SERP notwithstanding, (A) for vesting purposes under the
SERP, Executive shall be credited with 26 years of "Service," based on his prior
employment with IBM Corporation; (B) if Executive's employment terminates prior
to the fifth (5th) anniversary of this Agreement, his "Average Final
Compensation" as determined under the SERP shall be determined taking into
account Executive's "Compensation" (as defined in the SERP) with IBM Corporation
for any 12-month period within the 60 months preceding such termination; (C) in
place of the annual benefit formula in Section 3.1(b)(i) and 3.2(B)(i) of the
SERP, Executive's Retirement Benefit

3

--------------------------------------------------------------------------------

or Deferred Vested Benefit shall be calculated as "8% of his Average Final
Compensation multiplied by the number of his years of Service not in excess of
five years, plus 1.6% of such Average Final Compensation multiplied by the
number of his years of Service over five but not in excess of 17, with an
additional 0.8% for a partial year of Service completed at his 65th birthday";
and (D), in addition to the offsets specified in subsections (ii), (iii) and
(iv) of Section 3.1(b) and 3.2(b) of the SERP, the Retirement Benefit or
Deferred Vested Benefit payable under the SERP shall be reduced by the amount of
Executive's vested retirement benefits paid or payable to Executive under any
qualified or non-qualified defined benefit pension plan maintained by IBM
Corporation as though such benefits were a "Basic Plan Benefit" for purposes of
the SERP (and calculated in the form of an annual life annuity as provided for
in Section (3) of the SERP).

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for "Cause" (as defined in Section
8(a)) or Executive terminates voluntarily and not for "Good Reason" (as defined
in Section 8(e)), Executive may elect continued participation after termination
of employment in the Company's health and medical coverage for himself and his
spouse and dependent children after such coverage would otherwise end for his
lifetime (under rules in effect at the Effective Date hereof); provided,
however, that in the event of such election, Executive shall pay the Company
each year an amount equal to (i), during the first 18 months after termination
(or other applicable period under COBRA), the then-current annual COBRA premium
being paid (or payable) by any other former employee of the Company, and (ii),
thereafter, the annual amount payable in accordance with standard payment rates
applicable to employees as of the Effective date of this agreement except in
each case as may be otherwise provided under Section 6 or 7. If Executive's age
and years of service do not qualify him for full benefits under the Company's
retiree health benefits plan, Executive and his spouse and qualifying dependents
shall be entitled to the same benefits as would have been provided if
Executive's age and years of service had qualified for full benefits under such
plan.

        (c)  Acceleration of Awards Upon a Change in Control.    In the event of
a Change in Control (as defined in Section 8(b)), or as otherwise provided for
hereunder, all outstanding stock options, restricted stock, RSUs and other
equity-based awards granted to and held by Executive shall become vested and
exercisable.

        (d)  Deferral of Compensation.    If the Company has in effect or adopts
any deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program on terms
no less favorable than the terms of participation of any other senior executive
officer of the Company. Any plan or program of the Company which provides
benefits based on the level of salary, annual incentive, or other compensation
of Executive shall, in determining Executive's benefits, take into account the
amount of salary, annual incentive, or other compensation prior to any reduction
for voluntary contributions made by Executive under any deferral or similar
contributory plan or program of the Company, but shall not treat any payout or
settlement under such a deferral or similar contributory plan or program to be
additional salary, annual incentive, or other compensation for purposes of
determining such benefits, unless otherwise expressly provided under such plan
or program.

        (e)  Reimbursement of Expenses.    The Company will promptly reimburse
Executive for all reasonable business expenses and disbursements incurred by
Executive in the performance of Executive's duties during the Term in accordance
with the Company's reimbursement policies as in effect from time to time.

        (f)    Company Registration Obligations.    The Company will use its
best efforts to file with the Securities and Exchange Commission and thereafter
maintain the effectiveness of one or more registration statements registering
under the Securities Act of 1933, as amended (the "1933 Act"), the

4

--------------------------------------------------------------------------------


offer and sale of shares by the Company to Executive pursuant to stock options
or other equity-based awards granted to Executive under Company plans or
otherwise or, if shares are acquired by Executive in a transaction not involving
an offer or sale to Executive but resulting in the acquired shares being
"restricted securities" for purposes of the 1933 Act, registering the reoffer
and resale of such shares by Executive.

6.Termination Due to Retirement, Death, or Disability.

        (a)  Retirement.    Executive may elect to terminate employment
hereunder by retirement at or after age 60 or at such earlier age as may be
approved by the Board (in either case, "Retirement"). At the time Executive's
employment terminates due to Retirement, the Term will terminate, all
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment due to Retirement, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination (as defined in Section 8(c));

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's employment terminated, an amount equal to annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year), multiplied by a fraction the numerator of which is the number of days
Executive was employed in the year of termination and the denominator of which
is the total number of days in the year of termination;

(iii)The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted (subject to Section 10(f) hereof); and

(iv)All restricted stock and deferred stock awards, including outstanding PERS
awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(d), shall be governed by the plans and programs under which the
awards were granted or governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plan, as modified by this
Agreement.

        (b)  Death.    In the event of Executive's death which results in the
termination of Executive's employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after death,
and the Company will pay Executive's beneficiary or estate, and Executive's
beneficiary or estate will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's death occurred, an amount equal to the annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year), multiplied by a fraction the numerator of which is the number of days
Executive was employed in the year of his death and the denominator of which is
the total number of days in the year of death;

5

--------------------------------------------------------------------------------

(iii)The vesting and exercisability of stock options held by Executive at death
and all other terms of such options shall be governed by the plans and programs
and the agreements and other documents pursuant to which such options were
granted; and

(iv)All restricted stock and deferred stock awards, including outstanding PERS
awards, all other long-term incentive awards, and all deferral arrangements
under Section 5(d), shall be governed by the plans and programs under which the
awards were granted or governing the deferral, and all rights under the SERP and
any other benefit plan shall be governed by such plan, as modified by this
Agreement.

        (c)  Disability.    The Company may terminate the employment of
Executive hereunder due to the Disability (as defined in Section 8(d)) of
Executive. Such employment shall terminate at the expiration of the 30-day
period referred to in the definition of Disability set forth in Section 8(d),
unless Executive has returned to service and presented to the Company a
certificate of good health prior to such termination as specified in Section
8(d). Upon termination of employment, the Term will terminate, all obligations
of the Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations which expressly continue after
termination of employment due to Disability, and the Company will pay Executive,
and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)In lieu of any annual incentive compensation under Section 4(b) for the year
in which Executive's employment terminated, an amount equal to the annual
incentive compensation that would have become payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
that year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Committee following completion of the
performance year), multiplied by a fraction the numerator of which is the number
of days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iii)The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted, as modified by this Agreement;

(iv)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(v)Disability benefits shall be payable in accordance with the Company's plans,
programs and policies (including the SERP) as modified by this Agreement, and
all deferral arrangements under Section 5(d) will be settled in accordance with
the plans and programs governing the deferral, provided that, if the Company's
payment obligation (determined on a monthly basis) pursuant to Section 7(c)(ii)
hereof (the "Section 7(c)(ii) Payments") would have been greater than the
monthly payments if Executive's termination of employment had been treated as a
termination by the Company without Cause, Executive shall be entitled to an
additional monthly payment equal to the difference between the Section 7(c)(ii)
Payments and the monthly payments due Executive pursuant to this Section
6(c)(v), to the extent of such excess; and

6

--------------------------------------------------------------------------------

(vi)For the period extending from the date of termination due to Disability
until the date Executive reaches age 65, Executive shall continue to participate
in those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical insurance, disability
insurance and life insurance benefits (but not other benefits, such as pension
and retirement benefits, provided under Section 5(b)) in which Executive was
participating immediately prior to termination, the terms of which allow
Executive's continued participation, as if Executive had continued in employment
with the Company during such period or, if the terms of such plans or programs
do not allow Executive's continued participation, Executive shall be paid a cash
payment equivalent on an after-tax basis to the value of the additional benefits
(of the type described in this Section 6(c)(vi)) Executive would have received
under such plans or programs had Executive continued to be employed during such
period following Executive's termination until age 65, with such benefits
provided by the Company at the same times and in the same manner as such
benefits would have been provided to Executive under such plans and programs (it
being understood that the value of any insurance-provided benefits will be based
on the premium cost to Executive, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating); provided, however, that Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 6(c)(vi).

        (d)  Other Terms of Payment Following Retirement, Death, or
Disability.    Nothing in this Section 6 shall limit the benefits payable or
provided in the event Executive's employment terminates due to Retirement,
death, or Disability under the terms of plans or programs of the Company more
favorable to Executive (or his beneficiaries) than the benefits payable or
provided under this Section 6 (except in the case of annual incentives in lieu
of which amounts are paid hereunder), including plans and programs adopted after
the date of this Agreement. Amounts payable under this Section 6 following
Executive's termination of employment, other than those expressly payable
following determination of performance for the year of termination for purposes
of annual incentive compensation or otherwise expressly payable on a deferred
basis, will be paid as promptly as practicable after such termination of
employment.

7.Termination of Employment For Reasons Other Than Retirement, Death, or
Disability.


        (a)  Termination by the Company for Cause.    The Company may terminate
the employment of Executive hereunder for Cause (as defined in Section 8(a)) at
any time. At the time Executive's employment is terminated for Cause, the Term
will terminate, all obligations of the Company and Executive under Sections 1
through 5 of this Agreement will immediately cease, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination (as defined in Section 8(c));

(ii)All stock options, restricted stock and deferred stock awards, including
outstanding PERS awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted, as modified by this Agreement; and

(iii)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral, and all rights under the
SERP and any other benefit plan shall be governed by such plan, as modified by
this Agreement.

        (b)  Termination by Executive Other Than For Good Reason.    Executive
may terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time. An election by Executive not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to,

7

--------------------------------------------------------------------------------


and there exists Good Reason at, such date of expiration. At the time
Executive's employment is terminated by Executive other than for Good Reason the
Term will terminate, all obligations of the Company and Executive under Sections
1 through 5 of this Agreement will immediately cease, and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)All stock options, restricted stock and deferred stock awards, including
outstanding PERS awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted; and

(iii)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral, and all rights under the
SERP and any other benefit plan shall be governed by such plan, as modified by
this Agreement.

        (c)  Termination by the Company Without Cause Prior to a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, if at the date of termination no Change in Control or a Potential
Change in Control has occurred, upon at least 90 days' written notice to
Executive. The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive's positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day period, if so specified by the
Company in the written notice, provided that Executive shall be treated as an
employee of the Company (without any assigned duties) for all other purposes of
this Agreement, including for purposes of Sections 4 and 5, from such specified
date until the expiration of such 90-day period. An election by the Company not
to extend the Term pursuant to Section 2 hereof shall be deemed to be a
termination of Executive's employment by the Company without Cause at the date
of expiration of the Term and shall be subject to this Section 7(c) if at the
date of such termination no Change in Control or a Potential Change in Control
has occurred; provided, however, that, if Executive has attained age 65 at such
date of termination, such termination shall be deemed a Retirement of Executive.
At the time Executive's employment is terminated by the Company (i.e., at the
expiration of such notice period), the Term will terminate, all remaining
obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to the sum of (1) two times the sum of (A)
Executive's Base Salary under Section 4(a) immediately prior to termination plus
(B) an amount equal to the greater of (x) the Executive's annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the year of
termination or (y) the Executive's annual incentive compensation that became
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the latest year preceding the year of termination
based on performance actually achieved in that latest year (the sum of (A) and
(B) being herein referred to as the "Cash Compensation") and (2), if the
remainder of the Term would have exceeded two years at the date of termination,
an amount equal to the Cash Compensation multiplied by a fraction the numerator
of which is the number of days in the remaining Term in excess of 730 and the
denominator of which is 365. The amount determined to be payable under this
Section 7(c)(ii) shall be payable in monthly installments over the 24 months
following termination, without interest, except the Company may elect to
accelerate payment of the remaining balance of such amount and to pay it as a
lump sum, without discount;

8

--------------------------------------------------------------------------------





(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to the annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for the year
of termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of two years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits. If the terms of the Company
plans and programs referred to in this Section 7(c)(vii) do not allow
Executive's continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(c)(vii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same
manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(c)(vii). Executive agrees to promptly
notify the Company of any employment or other arrangement by which Executive
provides services during the benefits-continuation period and of the nature and
extent of benefits for which Executive becomes eligible during such period which
would reduce or terminate benefits under this Section 7(c)(vii); and the Company
be entitled to recover from Executive any payments and the fair market value of
benefits previously made or provided to Executive

9

--------------------------------------------------------------------------------

hereunder which would not have been paid under this Section 7(c)(vii) if the
Company had received adequate prior notice as required by this sentence.

        (d)    Termination by Executive for Good Reason Prior to a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
prior to a Change in Control, upon 90 days' written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason with respect to the matters addressed in the
written notice, and therefore Executive's notice of termination will
automatically become null and void. At the time Executive's employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except as
expressly provided below), and the Company will pay Executive, and Executive
will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to the sum of (1) two times the sum of (A)
Executive's Base Salary under Section 4(a) immediately prior to termination plus
(B) an amount equal to the greater of (x) Executive's annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of termination
or (y) Executive's annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year (the sum of (A) and (B) being
herein referred to as the "Cash Compensation") and (2), if the remainder of the
Term would have exceeded two years at the date of termination, an amount equal
to the Cash Compensation multiplied by a fraction the numerator of which is the
number of days in the remaining Term in excess of 730 and the denominator of
which is 365. The amount determined to be payable under this Section 7(d)(ii)
shall be payable in monthly installments over the 24 months following
termination, without interest, except the Company may elect to accelerate
payment of the remaining balance of such amount and to pay it as a lump sum,
without discount;

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to Executive's
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
the year of termination, multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

10

--------------------------------------------------------------------------------

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of two years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits. If the terms of the Company
plans and programs referred to in this Section 7(d)(vii) do not allow
Executive's continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(d)(vii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same
manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(d)(vii). Executive agrees to promptly
notify the Company of any employment or other arrangement by which Executive
provides services during the benefits-continuation period and of the nature and
extent of benefits for which Executive becomes eligible during such period which
would reduce or terminate benefits under this Section 7(d)(vii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(d)(vii) if the Company had received
adequate prior notice as required by this sentence.

        If any payment or benefit under this Section 7(d) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if a reduction in such Base Salary or other level of
compensation or benefit was the basis for Executive's termination for Good
Reason, then the Base Salary or other level of compensation in effect before
such reduction shall be used to calculate payments or benefits under this
Section 7(d).

        (e)    Termination by the Company Without Cause After a Change in
Control.    The Company may terminate the employment of Executive hereunder
without Cause, simultaneously with or within 24 months following a Change in
Control, upon at least 90 days' written notice to Executive. The foregoing
notwithstanding, the Company may elect, by written notice to Executive, to
terminate Executive's positions specified in Sections 1 and 3 and all other
obligations of Executive and the Company under Section 3 at a date earlier than
the expiration of such 90-day notice period, if so specified by the Company in
the written notice, provided that Executive shall be treated as an employee of
the Company (without any assigned duties) for all other purposes of this
Agreement, including for purposes of Sections 4 and 5, from such specified date
until the expiration of such 90-day period. An election by the Company not to
extend the Term pursuant to Section 2 hereof shall be deemed to be a termination
of Executive's employment by the Company without Cause at the date of expiration
of the Term and shall be subject to this Section 7(e) if the date of such
termination coincides

11

--------------------------------------------------------------------------------


with or is after a Change in Control or Potential Change in Control; provided,
however, that, if Executive has attained age 65 at such date of termination,
such termination shall be deemed a Retirement of Executive. At the time
Executive's employment is terminated by the Company (i.e., at the expiration of
such notice period), the Term will terminate, all remaining obligations of the
Company and Executive under Sections 1 through 5 of this Agreement will
immediately cease (except as expressly provided below), and the Company will pay
Executive, and Executive will be entitled to receive, the following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to three times the sum of (A) Executive's
Base Salary under Section 4(a) immediately prior to termination plus (B) an
amount equal to the greater of (x) Executive's annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of termination
or (y) Executive's annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(e)(ii) shall be paid by the Company not later than
15 days after Executive's termination;

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to Executive's
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
the year of termination, multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the date hereof shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive's employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of three years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such

12

--------------------------------------------------------------------------------

period, and on terms no less favorable than the terms applicable to Executive
before the Change in Control; provided, however, that such participation shall
terminate, or the benefits under such plans and programs shall be reduced, if
and to the extent Executive becomes covered (or is eligible to become covered)
by plans of a subsequent employer or other entity to which Executive provides
services during such period providing comparable benefits. If the terms of the
Company plans and programs referred to in this Section 7(e)(viii) do not allow
Executive's continued participation, Executive shall be paid a cash payment
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(e)(viii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such benefits provided by the Company at the same times and in the same
manner as such benefits would have been provided to Executive under such plans
and programs (it being understood that the value of any insurance-provided
benefits will be based on the premium cost to Executive, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(e)(viii). Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(e)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(e)(viii) if the Company had
received adequate prior notice as required by this sentence.

        If any payment or benefit under this Section 7(e) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if the Company has purported to reduce Base Salary or other
level of compensation or benefits prior to such termination in a manner that
would constitute Good Reason, then the Base Salary or other level of
compensation in effect before such reduction shall be used to calculate payments
or benefits under this Section 7(e).

        (f)    Termination by Executive for Good Reason After a Change in
Control.    Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within 24 months following a Change in Control, upon 90
days' written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive's notice of termination will automatically become null and
void. At the time Executive's employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except as expressly provided below), and the
Company will pay Executive, and Executive will be entitled to receive, the
following:

(i)Executive's Compensation Accrued at Termination;

(ii)Cash in an aggregate amount equal to three times the sum of (A) Executive's
Base Salary under Section 4(a) immediately prior to termination plus (B) an
amount equal to the greater of (x) Executive's annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of termination
or (y) Executive's annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year. The amount determined to be
payable under this Section 7(f)(ii) shall be paid by the Company not later than
15 days after Executive's termination;

13

--------------------------------------------------------------------------------

(iii)In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive's employment terminated, an amount equal to Executive's
annual target incentive compensation potentially payable in cash to Executive
(i.e., excluding the portion payable in PERS or in other non-cash awards) for
the year of termination, multiplied by a fraction the numerator of which is the
number of days Executive was employed in the year of termination and the
denominator of which is the total number of days in the year of termination;

(iv)Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the date hereof shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive's employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

(v)Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards and other long-term incentive awards
is conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)All deferral arrangements under Section 5(d) will be settled in accordance
with the plans and programs governing the deferral and all rights under the SERP
and any other benefit plan shall be governed by such plan, as modified by this
Agreement; and

(vii)For a period of three years after such termination (but not after Executive
attains age 65), Executive shall continue to participate in those employee and
executive benefit plans and programs under Section 5(b) to the extent such plans
and programs provide medical insurance, disability insurance and life insurance
benefits (but not other benefits, such as pension and retirement benefits,
provided under Section 5(b)) in which Executive was participating immediately
prior to termination, the terms of which allow Executive's continued
participation, as if Executive had continued in employment with the Company
during such period, and on terms no less favorable than the terms applicable to
Executive before the Change in Control; provided, however, that such
participation shall terminate, or the benefits under such plans and programs
shall be reduced, if and to the extent Executive becomes covered (or is eligible
to become covered) by plans of a subsequent employer or other entity to which
Executive provides services during such period providing comparable benefits. If
the terms of the Company plans and programs referred to in this Section
7(f)(viii) do not allow Executive's continued participation, Executive shall be
paid a cash payment equivalent on an after-tax basis to the value of the
additional benefits described in this Section 7(f)(viii) Executive would have
received under such plans or programs had Executive continued to be employed
during such period, with such benefits provided by the Company at the same times
and in the same manner as such benefits would have been provided to Executive
under such plans and programs (it being understood that the value of any
insurance-provided benefits will be based on the premium cost to Executive,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(f)(viii).
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or

14

--------------------------------------------------------------------------------

terminate benefits under this Section 7(f)(viii); and the Company shall be
entitled to recover from Executive any payments and the fair market value of
benefits previously made or provided to Executive hereunder which would not have
been paid under this Section 7(f)(viii) if the Company had received adequate
prior notice as required by this sentence.

        If any payment or benefit under this Section 7(f) is based on Base
Salary or other level of compensation or benefits at the time of Executive's
termination and if a reduction in such Base Salary or other level of
compensation or benefits was the basis for Executive's termination for Good
Reason or would otherwise constitute Good Reason, then the Base Salary or other
level of compensation in effect before such reduction shall be used to calculate
payments or benefits under this Section 7(f).

        (g)    Other Terms Relating to Certain Terminations of
Employment.    Whether a termination is deemed to be at or following a Change in
Control or Potential Change in Control for purposes of Sections 7(c), (d), (e),
or (f) is determined at the date of termination, regardless of whether the
Change in Control had occurred at the time a notice of termination was given. In
the event Executive's employment terminates for any reason set forth in Section
7(b) through (f), Executive will be entitled to the benefit of any terms of
plans or agreements applicable to Executive which are more favorable than those
specified in this Section 7 (except in the case of annual incentives in lieu of
which amounts are paid hereunder). Amounts payable under this Section 7
following Executive's termination of employment, other than those expressly
payable on a deferred basis, will be paid as promptly as practicable after such
a termination of employment, and such amounts payable under Section 7(e) or 7(f)
will be paid in no event later than 15 days after Executive's termination of
employment unless not determinable within such period.

8.Definitions Relating to Termination Events.

        (a)    "Cause".    For purposes of this Agreement, "Cause" shall mean
Executive's

(i)willful and continued failure to substantially perform his duties hereunder
(other than any such failure resulting from incapacity due to physical or mental
illness or disability or any failure after the issuance of a notice of
termination by Executive for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its subsidiaries, and which failure continues more than 48 hours after a
written demand for substantial performance is delivered to Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that Executive has not substantially performed his duties hereunder and
the demonstrable and material damage caused thereby; or

(ii)the willful engaging by Executive in misconduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise.

        No act, or failure to act, on the part of Executive shall be deemed
"willful" unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company. Notwithstanding the foregoing, Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to Executive a copy of the resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive's counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

15

--------------------------------------------------------------------------------


        (b)    "Change in Control".    For purposes of this Agreement, a "Change
in Control" shall be deemed to have occurred if, during the term of this
Agreement:

(i)any "Person," as such term is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), becomes the "Beneficial Owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company's then-outstanding securities;

(ii)during any period of twenty-four months (not including any period prior to
the effectiveness of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (8)(b)(i), (iii) or (iv) hereof, (B)
a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change in Control or (C) a director nominated by any Person who is
the Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company's
securities) whose election by the Board or nomination for election by the
Company's stockholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)the stockholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation and (B) after
which no Person holds 20% or more of the combined voting power of the
then-outstanding securities of the Company or such surviving entity;

(iv)the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets; or

(v)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Change in Control has occurred.

        (c)    "Compensation Accrued at Termination".    For purposes of this
Agreement, "Compensation Accrued at Termination" means the following:

(i)The unpaid portion of annual base salary at the rate payable, in accordance
with Section 4(a) hereof, at the date of Executive's termination of employment,
pro rated through such date of termination, payable in accordance with the
Company's regular pay schedule;

(ii)All earned and unpaid and/or vested, nonforfeitable amounts owing or accrued
at the date of Executive's termination of employment under any compensation and
benefit plans, programs, and arrangements set forth or referred to in Sections
4(b) and 5(a) and 5(b) hereof (including the guaranteed bonus and any earned and
vested annual incentive compensation and long-

16

--------------------------------------------------------------------------------

term incentive award) in which Executive theretofore participated, payable in
accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and

(iii)Reasonable business expenses and disbursements incurred by Executive prior
to Executive's termination of employment, to be reimbursed to Executive, as
authorized under Section 5(e), in accordance the Company's reimbursement
policies as in effect at the date of such termination.

        (d)    "Disability".    For purposes of this Agreement, "Disability"
means Executive's absence from the full-time performance of Executive's duties
hereunder for six consecutive months as a result of his incapacity due to
physical or mental illness or disability, and, within 30 days after written
notice of termination is thereafter given by the Company, Executive shall have
not returned to the full-time performance of such duties.

        (e)    "Good Reason".    For purposes of this Agreement, "Good Reason"
shall mean, without Executive's express written consent, the occurrence of any
of the following circumstances unless, in the case of subsections (i), (iv),
(vi) or (viii) hereof, such circumstances are fully corrected prior to the date
of termination specified in the notice of termination given in respect thereof:

(i)the assignment to Executive of duties inconsistent with Executive's position
and status hereunder, or an alteration, adverse to Executive, in the nature of
Executive's duties, responsibilities, and authorities, Executive's positions or
the conditions of Executive's employment from those specified in Section 3 or
otherwise hereunder (other than inadvertent actions which are promptly
remedied); for this purpose, it shall constitute "Good Reason" under this
subsection (e)(i) if Executive shall be required to report to and take direction
from any person or body other than Chief Executive Officer; except the foregoing
shall not constitute Good Reason if occurring in connection with the termination
of Executive's employment for Cause, Disability, Retirement, as a result of
Executive's death, or as a result of action by or with the consent of Executive;
for purposes of this Section 8(e)(i), references to the Company (and the Board
and stockholders of the Company) refer to the ultimate parent company (and its
board and stockholders) succeeding the Company following an acquisition in which
the corporate existence of the Company continues, in accordance with Section
12(b);

(ii)(A) a reduction by the Company in Executive's Base Salary, (B) the setting
of Executive's annual target incentive opportunity or payment of earned annual
incentive in amounts less than specified under or otherwise not in conformity
with Section 4 hereof, (C) a change in compensation or benefits not in
conformity with Section 5, or (D) a reduction, after a Change in Control, in
perquisites from the level of such perquisites as in effect immediately prior to
the Change in Control or as the same may have been increased from time to time
after the Change in Control except for across-the-board perquisite reductions
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company;

(iii)the relocation of the principal place of Executive's employment not in
conformity with Section 3(b) hereof; for this purpose, required travel on the
Company's business will not constitute a relocation so long as the extent of
such travel is substantially consistent with Executive's customary business
travel obligations in periods prior to the Effective Date;

(iv)the failure by the Company to pay to Executive any portion of Executive's
compensation or to pay to Executive any portion of an installment of deferred
compensation under any deferred

17

--------------------------------------------------------------------------------

compensation program of the Company within seven days of the date such
compensation is due;

(v)the failure by the Company to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Company to continue Executive's participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive's
participation relative to other participants, as existed at the time of the
Change in Control;

(vi)the failure of the Company to obtain a satisfactory agreement from any
successor to the Company to fully assume the Company's obligations and to
perform under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;

(vii)any election by the Company not to extend the Term of this Agreement at the
next possible extension date under Section 2 hereof, unless Executive will have
attained age 65 at or before such extension date; or

(viii)any other failure by the Company to perform any material obligation under,
or breach by the Company of any material provision of, this Agreement.

        (f)    "Potential Change in Control".    For purposes of this Agreement,
a "Potential Change in Control" shall be deemed to have occurred if, during the
term of this Agreement:

(i)the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(ii)any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; or

(iii)the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

9.Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions.

        (a)    Rabbi Trust Funded Upon Potential Change in Control.    In the
event of a Potential Change in Control or Change in Control, the Company shall,
not later than 15 days thereafter, have established one or more rabbi trusts and
shall deposit therein cash in an amount sufficient to provide for full payment
of all potential obligations of the Company that would arise assuming
consummation of a Change in Control, or has arisen in the case of an actual
Change in Control, and a subsequent termination of Executive's employment under
Section 7(e) or 7(f). Such rabbi trust(s) shall be irrevocable and shall provide
that the Company may not, directly or indirectly, use or recover any assets of
the trust(s) until such time as all obligations which potentially could arise
hereunder have been settled and paid in full, subject only to the claims of
creditors of the Company in the event of insolvency or bankruptcy of the
Company; provided, however, that if no Change in Control has occurred within two
years after such Potential Change in Control, such rabbi trust(s) shall at the
end of such two-year period become revocable and may thereafter be revoked by
the Company.

        (b)    Gross-up If Excise Tax Would Apply.    In the event Executive
becomes entitled to any amounts or benefits payable in connection with a Change
in Control or other change in control (whether or not such amounts are payable
pursuant to this Agreement) (the "Severance Payments"), if any of such Severance
Payments are subject to the tax (the "Excise Tax") imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Company shall pay to Executive at the time specified in Section
9(b)(iii) hereof an additional amount (the "Gross-Up Payment") such that the net
amount retained by Executive, after deduction of any Excise Tax on the

18

--------------------------------------------------------------------------------


Total Payments (as hereinafter defined) and any federal, state and local income
tax and Excise Tax upon the payment provided for by Section 9(b)(i), shall be
equal to the Total Payments.

(i)For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

(A)any other payments or benefits received or to be received by Executive in
connection with a Change in Control or Executive's termination of employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (which,
together with the Severance Payments, constitute the "Total Payments") shall be
treated as "parachute payments" within the meaning of Section 280G(b)(2) of the
Code, and all "excess parachute payments" within the meaning of Section
280G(b)(1) of the Code shall be treated as subject to the Excise Tax, unless in
the opinion of nationally-recognized tax counsel selected by Executive such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

(B)the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 9(b)(i)(A) hereof); and

(C)the value of any non-cash benefits or any deferred payments or benefit shall
be determined by a nationally-recognized accounting firm selected by Executive
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.



(ii)For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made and state and local income taxes at the highest marginal rate of
taxation in the state and locality of Executive's residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Executive's employment,
Executive shall repay to the Company within ten days after the time that the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment attributable to such reduction (plus the portion of the
Gross-Up Payment attributable to the Excise Tax and federal and state and local
income tax imposed on the Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax and/or federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax is determined to exceed the amount taken into account hereunder at the time
of the termination of Executive's employment (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional gross-up payment in
respect of such excess within ten days after the time that the amount of such
excess is finally determined.

(iii)The payments provided for in this Section 9(b) shall be made not later than
the fifteenth day following the date of Executive's termination of employment;
provided, however, that if the amount of such payments cannot be finally
determined on or before such day, the Company shall pay to Executive on such day
an estimate, as determined in good faith by the Company,

19

--------------------------------------------------------------------------------

of the minimum amount of such payments and shall pay the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code) as soon as the amount thereof can be determined but in no event
later than the thirtieth day after the date of Executive's termination of
employment. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to Executive, payable on the fifteenth day after the demand
by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

(iv)All determinations under this Section 9(b) shall be made at the expense of
the Company by a nationally recognized public accounting firm selected by
Executive, and such determination shall be binding upon Executive and the
Company.

10.Non-Competition and Non-Disclosure; Executive Cooperation; Non-Disparagement.

        (a)    Non-Competition.    Without the consent in writing of the Board,
Executive will not, at any time during the Term and for a period of two years
following termination of Executive's employment for any reason, acting alone or
in conjunction with others, directly or indirectly (i) engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor, or
director) in any business in which he has been directly engaged on behalf of the
Company or any affiliate, or has supervised as an executive thereof, during the
last two years prior to such termination, or which was engaged in or planned by
the Company or an affiliate at the time of such termination, in any geographic
area in which such business was conducted or planned to be conducted; (ii)
induce any customers of the Company or any of its affiliates with whom Executive
has had contacts or relationships, directly or indirectly, during and within the
scope of his employment with the Company or any of its affiliates, to curtail or
cancel their business with the Company or any such affiliate; (iii) induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment; or (iv) solicit, hire or retain as an employee or
independent contractor, or assist any third party in the solicitation, hire, or
retention as an employee or independent contractor, any person who during the
previous 12 months was an employee of the Company or any affiliate; provided,
however, that the limitation contained in clause (i) above shall not apply if
Executive's employment is terminated as a result of a termination by the Company
without Cause following a Change in Control or is terminated by Executive for
Good Reason following a Change in Control; and provided further, that activities
engaged in by or on behalf of the Company are not restricted by this covenant.
The provisions of subparagraphs (i), (ii), (iii), and (iv) above are separate
and distinct commitments independent of each of the other subparagraphs. It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).

20

--------------------------------------------------------------------------------

        (b)    Non-Disclosure; Ownership of Work.    Executive shall not, at any
time during the Term and thereafter (including following Executive's termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or pursuant to
legal process. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as "Inventions") that Executive has conceived or made
during the Term; provided, however, that in this context "Inventions" are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive's work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company's property rather than
Executive's. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

        (c)    Cooperation With Regard to Litigation.    Executive agrees to
cooperate with the Company, during the Term and thereafter (including following
Executive's termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive's post-termination responsibilities and
obligations. The Company agrees to reimburse Executive, on an after-tax basis,
for all expenses actually incurred in connection with his provision of testimony
or assistance.

        (d)    Non-Disparagement.    Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall Executive's successor
in office make any such statements or representations regarding Executive.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive or his successor from making truthful statements that are required by
applicable law, regulation or legal process.

        (e)    Release of Employment Claims.    Executive agrees, as a condition
to receipt of any termination payments and benefits provided for in Sections 6
and 7 herein (other than Compensation Accrued at Termination) (the "Termination
Benefits"), that he will execute a general release in the standard form employed
by the Company, releasing any and all claims arising out of Executive's
employment (other than enforcement of this Agreement and other than with respect
to vested rights or rights provided for under any benefit plan or arrangement of
the Company).

        (f)    Forfeiture of Outstanding Options.    The provisions of Sections
6 and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10, all
options to purchase Common Stock granted by the Company and then held by
Executive or a transferee of Executive shall be immediately forfeited and
thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority

21

--------------------------------------------------------------------------------


affirmative vote of the membership of the Board (excluding Executive) at a
meeting of the Board called and held for such purpose (after giving Executive
reasonable notice specifying the nature of the grounds for such forfeiture and
not less than 30 days to correct the acts or omissions complained of, if
correctable, and affording Executive the opportunity, together with his counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, Executive has engaged and continues to engage in conduct set forth in
this Section 10(f) which constitutes grounds for forfeiture of Executive's
options; provided, however, that if any option is exercised after delivery of
such notice and the Board subsequently makes the determination described in this
sentence, Executive shall be required to pay to the Company an amount equal to
the difference between the aggregate value of the shares acquired upon such
exercise at the date of the Board determination and the aggregate exercise price
paid by Executive. Any such forfeiture shall apply to such options
notwithstanding any term or provision of any option agreement. In addition,
options granted to Executive on or after the Effective Date, and gains resulting
from the exercise of such options, shall be subject to forfeiture in accordance
with the Company's standard policies relating to such forfeitures and clawbacks,
as such policies are in effect at the time of grant of such options.

        (g)    Survival.    The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.

11.  Governing Law; Disputes; Arbitration.

        (a)    Governing Law.    This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Delaware, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof. If any court
determines that any provision of Section 10 is unenforceable because of the
duration or geographic scope of such provision, it is the parties' intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.

        (b)    Reimbursement of Expenses in Enforcing Rights.    All reasonable
costs and expenses (including fees and disbursements of counsel) incurred by
Executive in negotiating this Agreement (up to a maximum of $15,000) and
thereafter seeking to interpret this Agreement or enforce rights pursuant to
this Agreement shall be paid on behalf of or reimbursed to Executive promptly by
the Company, whether or not Executive is successful in asserting such rights;
provided, however, that no reimbursement shall be made of such expenses relating
to any unsuccessful assertion of rights if and to the extent that Executive's
assertion of such rights was in bad faith or frivolous, as determined by
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.

        (c)    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Fairfield, CT by three arbitrators in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration. Judgment may be entered on the
arbitrators' award in any court having jurisdiction. For purposes of entering
any judgment upon an award rendered by the arbitrators, the Company and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceeding shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive

22

--------------------------------------------------------------------------------


hereby waive, to the fullest extent permitted by applicable law, any objection
which it may now or hereafter have to such jurisdiction and any defense of
inconvenient forum. The Company and Executive hereby agree that a judgment upon
an award rendered by the arbitrators may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Subject to Section
11(b), the Company shall bear all costs and expenses arising in connection with
any arbitration proceeding pursuant to this Section 11. Notwithstanding any
provision in this Section 11, Executive shall be paid during the pendency of any
dispute or controversy arising under or in connection with this Agreement.

        (d)    Interest on Unpaid Amounts.    Any amount which has become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company's principal bank.

12.  Miscellaneous.

        (a)    Integration.    This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company's subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Company and its subsidiaries. The foregoing notwithstanding, Executive shall not
participate in the Company's Employee Protection Plan unless the aggregate
benefits provided under such plan would exceed the aggregate benefits provided
to Executive under this Agreement upon termination of employment. Executive
shall remain entitled to any right or benefit under a Change-in-Control
Agreement executed by the Company, for so long as such Change-in-Control
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable than a corresponding provision of this Agreement, but no payment
or benefit under the Change-in-Control Agreement shall be made or extended which
duplicates any payment or benefit hereunder. If and to the extent that this
Agreement may provide enhanced benefits to Executive under the SERP which
benefits are not explicitly provided for under the SERP, the SERP shall be
deemed amended by this Agreement (but only insofar as it pertains to Executive).
This Agreement constitutes the entire agreement among the parties with respect
to the matters herein provided, and no modification or waiver of any provision
hereof shall be effective unless in writing and signed by the parties hereto.
Executive shall not be entitled to any payment or benefit under this Agreement
which duplicates a payment or benefit received or receivable by Executive under
such prior agreements and understandings or under any benefit or compensation
plan of the Company.

        (b)    Successors; Transferability.    The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition. Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company's rights and obligations hereunder.
Neither this Agreement nor the rights or obligations hereunder of the parties
hereto shall be transferable or assignable by Executive, except in accordance
with the laws of descent and distribution or as specified in Section 12(c).

23

--------------------------------------------------------------------------------


        (c)    Beneficiaries.    Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive's death.

        (d)    Notices.    Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

        If to the Company:

        IMS HEALTH, INC.
        1499 Post Road
        Fairfield, CT
        06824 Attention: General Counsel

        If to Executive:
        David R. Carlucci
        1499 Post Road
        Fairfield, CT 06824

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

        (e)    Reformation.    The invalidity of any portion of this Agreement
shall not deemed to render the remainder of this Agreement invalid.

        (f)    Headings.    The headings of this Agreement are for convenience
of reference only and do not constitute a part hereof.

        (g)    No General Waivers.    The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

        (h)    No Obligation To Mitigate.    Executive shall not be required to
seek other employment or otherwise to mitigate Executive's damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits that are
substantially similar to the benefits referred to in Section 5(b) hereof, any
such benefits to be provided by the Company to Executive following the Term
shall be correspondingly reduced.

        (i)    Offsets; Withholding.    The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity. The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 6 and 7,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.

24

--------------------------------------------------------------------------------


        (j)    Successors and Assigns.    This Agreement shall be binding upon
and shall inure to the benefit of Executive, his heirs, executors,
administrators and beneficiaries, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

        (k)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        (l)    Due Authority and Execution.    The execution, delivery and
performance of this Agreement has been duly authorized by the Company and this
Agreement represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

        (m)    Representations of Executive.    Executive represents and
warrants to the Company that he has the legal right to enter into this Agreement
and to perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder. In the event of a
breach of such representation or warranty on Executive's part or if there is any
other legal impediment which prevents him from entering into this Agreement or
performing all of his obligations hereunder, the Company shall have the right to
terminate this Agreement forthwith in accordance with the same notice and
hearing procedures specified above in respect of a termination by the Company
for Cause pursuant to Section 7(a) and shall have no further obligations to
Executive hereunder. Notwithstanding a termination by the Company under this
Section 12(m), Executive's obligations under Section 10 of this Agreement shall
survive such termination.

13.  Indemnification.

        All rights to indemnification by the Company now existing in favor of
Executive as provided in the Company's Certificate of Incorporation or By-laws
or pursuant to other agreements in effect on or immediately prior to the
Effective Date shall continue in full force and effect from the Effective Date
(including all periods after the expiration of the Term), and the Company shall
also advance expenses for which indemnification may be ultimately claimed as
such expenses are incurred to the fullest extent permitted under applicable law,
subject to any requirement that Executive provide an undertaking to repay such
advances if it is ultimately determined that Executive is not entitled to
indemnification; provided, however, that any determination required to be made
with respect to whether Executive's conduct complies with the standards required
to be met as a condition of indemnification or advancement of expenses under
applicable law and the Company's Certificate of Incorporation, By-laws, or other
agreement shall be made by independent counsel mutually acceptable to Executive
and the Company (except to the extent otherwise required by law). After the date
hereof, the Company shall not amend its Certificate of Incorporation or By-laws
or any agreement in any manner which adversely affects the rights of Executive
to indemnification thereunder. Any provision contained herein notwithstanding,
this Agreement shall not limit or reduce any rights of Executive to
indemnification pursuant to applicable law. In addition, the Company will
maintain directors' and officers' liability insurance in effect and covering
acts and omissions of Executive during the Term and for a period of six years
thereafter on terms substantially no less favorable than those in effect on the
Effective Date.

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company
has caused this instrument to be duly executed as of the date first above
written.

    IMS HEALTH, INC.
 
 
By:
/s/  DAVID M. THOMAS      

--------------------------------------------------------------------------------

Name:  David M. Thomas
Title:    Chairman of the Board and Chief
                        Executive Officer
 
 
EXECUTIVE
 
 
/s/  DAVID R. CARLUCCI      

--------------------------------------------------------------------------------

David R. Carlucci

26

--------------------------------------------------------------------------------



QuickLinks


IMS HEALTH, INC.
IMS HEALTH, INCORPORATED Employment Agreement for David R. Carlucci As amended
and restated December 3, 2002
